Citation Nr: 0004943	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-31 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the amount of Department of Veterans Affairs (VA) 
compensation withheld to recover severance pay is correct.

2.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to August 1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the VA Regional Office (RO) in 
Reno, Nevada.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in July 1999.

The Board initially notes that the veteran has raised the 
issue of entitlement to a retroactive increased evaluation 
for the period from September 1983 for right and left knee 
disabilities.  This matter is therefore referred to the RO 
for appropriate consideration.

The Board also notes that the veteran has contended that his 
disability severance pay erroneously included 30.5 days of 
"recreational leave benefits" that should not have been 
recouped by VA.  The veteran's DD 214 indicates that he had a 
regular leave balance of 30.5 days at separation.  In a 
December 1990 letter, VA notified the veteran that, in some 
instances, the amount of separation or disability severance 
pay reported to VA by the service department may have 
included accrued leave and other payments not subject to 
recoupment for disability compensation; the letter suggested 
that the veteran contact his service department's finance 
center and request that facility to recertify the correct 
amount to VA.  The issue of whether the veteran's regular 
leave balance was erroneously recouped by VA is therefore 
referred to the RO for appropriate consideration.

The issues of entitlement to increased ratings for right and 
left knee disabilities is addressed in the remand at the end 
of this action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue decided herein has been obtained.

2.  The veteran received $19,850.40 in severance pay for 
bilateral patellofemoral degeneration and an absent portion 
of the left medial meniscus.

3.  The veteran incurred a loan guaranty debt of $4,383.54 
plus interest shortly after service.

4.  In May 1984, service connection was granted for right and 
left knee disabilities, as well as for tinnitus.

5.  For the period from September 1983 to January 1989, VA 
recouped the entire amount of the veteran's VA compensation 
benefits toward his severance pay balance.

6.  In February 1989, VA retroactively adjusted the veteran's 
VA compensation benefits due for the period from September 
1983 to January 1989, and distributed the payments between 
his severance pay balance, loan guaranty debt, and direct 
disbursements to the veteran. 

7.  For the period from February 1989 to July 1994, VA 
continued to distribute the veteran's VA compensation 
benefits between his severance pay balance, loan guaranty 
debt and direct disbursements to the veteran; as of July 
1994, the veteran's severance pay balance was $9,500.

8.  For the period between July 1994 and July 1996, the 
veteran was in direct receipt of the full amount of his VA 
compensation. 

9.  For the period between August 1996 and April 1999, a 
total of $9,500 of VA compensation was recouped toward the 
veteran's severance pay balance; as of April 1999, no further 
VA compensation was withheld toward his severance pay 
balance.

10.  For the period between September 1983 and April 1999, 
the veteran was entitled to a total of $55,532; he directly 
received a total of $30,989.42; a total of $4,692.18 was 
applied toward his loan guaranty debt, plus interest on that 
debt; and a total of $19,850.40 was applied toward his 
severance pay balance.

11.  As of April 1999, the veteran's severance pay balance 
was liquidated, and no outstanding balance is owed the 
veteran.


CONCLUSION OF LAW

The veteran's military disability severance pay has been 
properly and completely recouped.  10 U.S.C.A. §§ 1174, 1212 
(West 1991); 38 C.F.R. § 3.700 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Where disabilities found to be service-connected are the same 
as those upon which disability severance pay is granted, an 
award of compensation will be made subject to recoupment of 
the disability severance pay.  Following initial 
determination of the degree of disability, recoupment shall 
not be at a monthly rate in excess of the monthly 
compensation payable for that degree of disability.  
Compensation payable for service-connected disability other 
than the disability for which disability severance pay was 
granted will not be reduced for the purpose of recouping 
disability severance pay.  38 C.F.R. § 3.700 (a)(3) (1999).  

Rates of compensation are published in tabular form in 
appendix B of the Veterans Benefits Administration Manual 
M21-1 and are to be given the same force and effect as if 
published in the regulations (title 38, Code  of Federal 
Regulations).  38 C.F.R. § 3.21 (1999).

Service records indicate that the veteran was evaluated by a 
Physical Evaluation Board (PEB), which determined that he was 
unfit for duty based on the presence of bilateral 
patellofemoral degeneration, as well as an absent portion of 
the left medial meniscus; the PEB evaluated the former 
disability as 10 percent disabling and the latter as 
noncompensably disabling.  The veteran was thereafter 
discharged and awarded severance pay of $19,850.40.  The 
veteran's DD 214 indicates that the severance pay was 
calculated by multiplying $1,102.80 by 2, and then by 9 
(years).
 
Of record is a birth certificate for the veteran's daughter, 
received in November 1983, which indicates that she was born 
earlier that month. 

A rating decision dated in May 1984 granted service 
connection for right and left knee disabilities; each 
disability was evaluated as 10 percent disabling effective 
August 27, 1983.  Service connection was also granted for 
tinnitus, evaluated as 10 percent disabling.

In a March 1986 rating action, VA suspended all payments and 
recoupment actions because the veteran could not be located. 

Of record is a VA Form 26-1833, Advice Regarding Indebtedness 
of Obligors on Guaranteed or Insured Loans, dated in May 
1986.  The form indicates that the veteran defaulted on a 
home loan guaranteed by VA, and following foreclosure sale or 
other termination action in October 1985, was indebted to VA 
in the amount of $4,383.54.

Of record are December 1986 and January 1988 letters from VA 
to the veteran, advising him that he was indebted to the 
United States for $4,383.54, plus interest, as a result of 
his default on a home loan guaranteed by VA.  The veteran was 
advised that his future benefit payments were subject to 
withholding.

On file is an April 1988 letter to the veteran's wife 
indicating that the veteran's remaining severance pay balance 
was $7,189.40, and that his remaining loan guaranty debt was 
$4,383.54.

In an unappealed July 1988 rating decision, the RO determined 
that insufficient information was available on which to rate 
the veteran's bilateral knee disability for the period from 
March 1, 1986, to January 8, 1988.  The rating action 
assigned the veteran a noncompensable evaluation for right 
knee disability from March 1, 1986, to January 8, 1988, and a 
20 percent evaluation for the period from January 9, 1988.  
The rating action also assigned the veteran a noncompensable 
evaluation for his left knee disability for the period from 
March 1, 1986, to January 8, 1988, and for the period from 
January 9, 1988.  The decision lastly restored the 10 percent 
evaluation for tinnitus from March 1, 1986.

In a February 1989 letter, VA informed the veteran that his 
compensation benefits for tinnitus had been erroneously 
applied toward recoupment of his disability severance pay 
since September 1983.  VA notified the veteran that a portion 
of the erroneously withheld compensation benefits for 
tinnitus would be applied to his loan guaranty debt, and that 
the remainder (reflecting the compensation to which he was 
entitled at the 10 percent rate for the period from March 1, 
1986, to January 31, 1989), would be paid directly to the 
veteran.

Of record is a VA letter to the veteran dated in April 1989.  
The letter states, in essence, that a balance of $1,425.54 
plus interest remained on the veteran's loan guaranty debt, 
and that, beginning in July 1989, his compensation benefit 
payments would be withheld in order to liquidate the debt.

Of record is a March 1990 VA letter to the veteran notifying 
him that $76 would be withheld each month from his 
compensation benefits toward recoupment of his severance pay.  
The letter indicates that the veteran's severance pay balance 
as of March 1990 was $4,164.40.

On file is an April 1990 letter to the veteran advising him 
that his request for a waiver of the $4,383.54 owed on his 
loan guaranty debt was denied.

Of record is a Declaration of Status of Dependents, received 
from the veteran in April 1990.  Attached to the form were 
the birth certificates for his sons, Jessy and Justin, who 
were born in July 1985 and February 1987, respectively.

In a February 1993 letter, VA informed the veteran that $85 
would be withheld each month from his compensation benefits 
toward recoupment of his severance pay; his severance pay 
balance was identified as $1,501.40.

In a January 1994 letter, VA notified the veteran that he was 
indebted to VA in the amount of $4,383.54 plus interest.  In 
a November 1995 letter, however, VA indicated that the 
balance on his loan guaranty debt was in fact $0 as of March 
1990, and an April 1996 letter to veteran clarified that his 
loan guaranty debt had been cleared as of March 1990.

In a March 1996 rating decision, VA determined that clear and 
unmistakable error existed in several prior rating actions, 
and assigned the veteran a 20 percent evaluation for right 
knee disability for the period from January 9, 1988, to June 
30, 1994, and a 10 percent evaluation from July 1, 1994.  The 
rating action also assigned the veteran a noncompensable 
evaluation for his left knee disability for the period from 
January 9, 1988, to June 30, 1994, and a 10 percent 
evaluation from July 1, 1994.

Of record is a March 1996 VA audit report of the veteran's VA 
compensation benefits, based on a Hines, Illinois Data 
Processing Center inquiry ("Hines inquiry").  The audit 
describes, on a monthly basis from September 1983 to February 
1996, the total amount of VA compensation benefits due the 
veteran (prior to any withholding of funds); the net amount 
of VA compensation benefits actually paid to the veteran; the 
amount of VA compensation benefits withheld and applied to 
his loan guaranty debt; the resulting balance owed on the 
loan guaranty debt; the amount of VA compensation benefits 
recouped to offset the receipt of disability severance pay; 
and the resulting severance pay balance.  The audit shows 
that for the pertinent period the veteran was entitled to a 
total of $37,791 in VA compensation benefits, that he was 
paid a total of $23,472.42, that $4,692.18 had been applied 
toward his loan guaranty debt, including interest on that 
debt, and that $9,626.40 had been recouped toward his 
severance pay balance.

The audit specifically shows that the veteran did not 
directly receive any VA compensation for his tinnitus, 
including the appropriate additional amounts for his 
dependents, for the period between September 1983 and 
February 1986, but that the amounts payable to the veteran 
were instead applied directly to his loan guaranty debt, 
reducing the balance owed on that debt to $1,425.54 by 
February 1986; all remaining compensation due the veteran for 
the period was applied directly to his severance pay balance, 
reducing that balance to $16,266.40 by February 1986.  For 
the period from March 1986 to January 1988, the veteran 
directly received a total of $1,582, reflecting the amount 
payable for VA compensation at the 10 percent rate; no 
compensation benefits were applied toward the veteran's loan 
guaranty debt or recouped toward his severance pay balance 
pursuant to the July 1988 rating decision.  Thereafter, the 
veteran directly received $2,092, representing compensation 
payable for tinnitus, including the appropriate additional 
amounts for his dependents, for the period from February 1988 
to January 1989; during that period, a total of $856 was 
applied toward the veteran's severance pay balance, leaving a 
severance pay balance of $15,410.40.  No monies were applied 
toward his loan guaranty debt for the period.
 
The audit discloses that, for the period between February 
1989 and May 1989, the veteran purportedly received VA 
compensation totaling $724 for his tinnitus and for his 
dependents, which was not applied to his loan guaranty or 
severance pay balance.  The audit also reflects that VA, in 
May 1989, manually adjusted the veteran's severance pay 
balance in error, reducing the balance by $10,224, and 
determining that his severance pay balance as of that date 
was $4,894.40.  The audit indicates that for March 1992, the 
veteran was paid $329, with only $4 applied to his severance 
pay balance.  The audit indicates that VA thereafter 
erroneously recouped VA compensation benefits toward the 
veteran's severance pay balance at the 10 percent disability 
rate (rather than at the 20 percent rate), applying the 
remaining amount payable to his loan guaranty debt balance 
until March 1990 (at which time the loan guaranty debt was 
liquidated); thereafter VA continued to recoup the veteran's 
compensation at the 10 percent disability rate toward his 
severance pay balance, with the remainder disbursed directly 
to the veteran.  The audit reflects that the veteran's 
erroneously-adjusted severance pay balance was considered 
liquidated as of July 1994, although a balance of $10,224 in 
fact remained.  The veteran thereafter received the full 
amount of benefits payable each month.

Of record is a June 1996 VA audit report of the veteran's VA 
compensation benefits which discloses the dates and amounts 
of every VA compensation check sent the veteran from 
September 1983 to May 1996.  The audit confirms that the 
veteran received two checks in February 1989, for $1,582 and 
$2,092, respectively; no other checks were issued in 1989 or 
any prior year.  The audit also indicates that the veteran 
received a check for $36 in 1990, representing the total 
amount payable to the veteran for December 1989 through 
February 1990 as a result of the $12 increase in the 
additional amount payable for dependents.  The audit also 
indicates that the veteran was mistakenly paid only $218 for 
January 1991 and for February 1991, rather than $229, but 
that he received a check in the amount of $251 in March 1991 
to correct the discrepancy.  The June 1996 audit indicates 
that for September 1983 to May 1996, the veteran was entitled 
to a total of $38,856 in VA compensation benefits, that the 
net compensation due the veteran, after subtracting his loan 
guaranty debt (plus interest) and the total amount of 
severance pay received by the veteran was $14,313.42, that he 
was paid a total of $23,813.42, and that the excess amount 
paid that was owed to severance pay was consequently $9,500.  
An enclosure letter indicated that $174 would be withheld 
from the veteran's compensation benefits each month starting 
in August 1996.  

In a subsequent correspondence, VA notified the veteran that 
a portion of his compensation benefits would be withheld, 
beginning in July 1996, in order to recoup the remaining 
balance of his severance pay.

In August 1996, VA notified the veteran that recoupment of 
his severance pay would begin in August 1996, rather than in 
July 1996.  The letter indicated that his severance pay 
balance was $9,500, and that VA would withhold $174 from his 
compensation benefits each month toward this balance.

In several statements on file, the veteran and his wife 
essentially allege that the veteran's severance pay balance 
had been liquidated as of July or August 1994, but that VA 
again withheld VA compensation payments toward recoupment of 
his severance pay starting in 1996.  The veteran admitted 
that he defaulted on a home loan shortly after his discharge 
from service, but he challenged the accuracy of the March 
1996 audit report, arguing that it erroneously showed that he 
had received compensation benefits, and that payments had 
been applied against his loan guaranty debt, prior to 1989.  
He maintained that all of his compensation benefits prior to 
February 1989 had been applied instead to his severance pay 
balance, and that he first received a check for VA 
compensation in February 1989.  He alternatively argued that 
it was error for VA to concomitantly recoup compensation 
payments toward his severance pay and loan guaranty debt 
balances.  The veteran additionally contended that VA was 
only entitled to recoup VA compensation toward his severance 
pay balance at the 10 percent rate for his right knee, 
because his left knee was evaluated as noncompensable by his 
service.  He indicated that his severance pay balance was 
$5,969.40 as of September 1988, and he submitted a copy of 
the Hines inquiry showing that for the period prior to 
February 1989, the total amount of the veteran's VA 
compensation benefits had been applied toward his severance 
pay balance, resulting in a balance of $5,969.40 as of 
September 1988.  With respect to the June 1996 audit report, 
the veteran and his wife challenged the accuracy of the 
audit, complaining that it was not as detailed as the March 
1996 audit report, and that it erroneously indicated that the 
veteran had no dependents for the period from March 1986 to 
January 1988. 

The veteran was afforded a hearing before a hearing officer 
at the RO in May 1997, at which time he testified, in 
essence, that he did not directly receive any VA compensation 
benefits until February 1989, following which VA purportedly 
applied a portion of benefits payable for his tinnitus to his 
loan guaranty debt; he was unclear as to whether the payments 
were actually applied to that debt.  The  veteran reported 
receiving two checks in February 1989, as well as three 
checks, each for $181, for the months of March 1989 through 
May 1989.  He stated that VA recouped $73 each month toward 
his severance pay balance beginning in July 1989, and he 
testified that while he received a check for $75.82 in April 
1990, he did not receive a check for $36.  The veteran 
indicated that while his loan guaranty debt was liquidated in 
March 1990, he was informed in 1994 that he still owed the 
full amount of the debt.  He also testified that while his 
severance pay balance was liquidated in July 1994, VA again 
began to recoup his compensation benefits in September 1996.  
In this regard, he challenged the March 1996 and June 1996 VA 
audits as inaccurate, incomplete and inconsistent, noting 
that they failed to account for compensation payments due for 
his bilateral knee disability for the period between March 
1986 and January 1988, but he admitted that he did not 
completely understand VA's calculations.  He moreover argued 
that the June 1996 audit failed to reflect that he received 
the three $181 checks for 1989.  He did testify that VA 
correctly reduced his severance pay balance to $4,884.40 in 
May 1989, arguing that this correction was consistent with 
his view that VA had applied the total amount of his VA 
compensation benefits toward his severance pay balance prior 
to 1989, and he noted that several VA letters sent to him 
prior to July 1994 reported his remaining severance pay 
balance in a manner consistent with his interpretation of the 
Hines inquiry.  

The veteran and his wife also alleged that the March 1996 and 
June 1996 audit reports were inconsistent with each other 
because of a $724 discrepancy in the amount each audit 
determined remained on the veteran's severance pay balance 
($10,224 versus $9,500).  In support of the statements, the 
veteran's wife submitted a copy of an audit she performed, 
based on her interpretation of the Hines inquiry.  The audit 
applied all compensation benefits owed the veteran prior to 
October 1988  to his severance pay balance, leaving a 
severance pay balance of $5,969.40 and a loan guaranty debt 
balance of $4,383.54, as of October 1988.  According to the 
calculations in the audit, which do not account for any 
retroactive redistribution of the veteran's compensation 
payments for the period prior to February 1989, the veteran's 
severance pay balance was liquidated as of July 1994, with a 
balance of $525.53 or more owed to the veteran.
 
In a July 1997 decision, the hearing officer who presided at 
the veteran's May 1997 hearing restored the separate 10 
percent ratings for the veteran's right and left knee 
disabilities for the period from March 1, 1986, to January 8, 
1988.  In a January 1998 letter, the RO informed the veteran 
that as a result of the above action, $3,805 would be applied 
toward his severance pay balance.  The letter indicated that 
as of the end of December 1997, the balance remaining on his 
severance pay was $2,669.

According to VA pay records, for the period from June 1996 to 
April 1999, the total amount of VA compensation benefits due 
the veteran (prior to any withholding of funds), the net 
amount of VA compensation benefits actually paid to the 
veteran, the consequent amount of VA compensation benefits 
recouped to offset the receipt of disability severance pay, 
and the resulting severance pay balance (assuming a starting 
balance of $9,500, as reflected in the June 1996 audit) are 
as follows:

DATE
TOTAL BEN.
AMT. PAID
APPLIED S/P
S/P BAL.
6/96
$355
$355
$0
$9,500.00
7/96
$355
$355
$0
$9,500.00
8/96
$355
$181
$174
$9,326.00
9/96
$355
$181
$174
$9,152.00
10/96
$355
$181
$174
$8,978.00
11/96
$355
$181
$174
$8,804.00
12/96
$365
$186
$179
$8,625.00
1/97
$365
$186
$179
$8,446.00
2/97
$365
$186
$179
$8,267.00
3/97
$365
$186
$179
$8,088.00
4/97
$365
$186
$179
$7,909.00
5/97
$365
$186
$179
$7,730.00
6/97
$365
$186
$179
$7,551.00
7/97
$365
$186
$179
$7,372.00
8/97
$365
$186
$179
$7,193.00
9/97
$365
$186
$179
$7,014.00
10/97
$365
$186
$179
$6,835.00
11/97
$365
$186
$179
$6,656.00
12/97
$373
$191
$182
$6,474.00
12/97
$3805
$0
$3805
$2,669.00
1/98
$373
$191
$182
$2,487.00
2/98
$373
$191
$182
$2,305.00
3/98
$373
$191
$182
$2,123.00
4/98
$373
$191
$182
$1,941.00
5/98
$373
$191
$182
$1,759.00
6/98
$373
$191
$182
$1,577.00
7/98
$373
$191
$182
$1,395.00
8/98
$373
$191
$182
$1,213.00
9/98
$373
$191
$182
$1,031.00
10/98
$373
$191
$182
$849.00
11/98
$373
$191
$182
$667.00
12/98
$377
$193
$184
$483.00
1/99
$377
$193
$184
$299.00
2/99
$377
$193
$184
$115.00
3/99
$377
$262
$115
$0.00
4/99
$377
$377
$0
$0.00

The total amount of VA compensation benefits due the veteran 
for the pertinent period was $16,676, the net amount of VA 
compensation benefits actually paid to the veteran was 
$7,176, and the amount of VA compensation benefits recouped 
to offset the receipt of disability severance pay was $9,500.

In an April 1999 letter, the RO informed the veteran that his 
severance pay balance had been liquidated as of April 1, 
1999.

At the veteran's July 1999 hearing before the undersigned, 
the veteran and his wife essentially reiterated much of their 
earlier statements and testimony.  They testified, in 
essence, that VA had wrongfully recouped the entire amount of 
the veteran's VA compensation check toward his severance pay 
balance of $19,850.40 until 1989, and that, although his 
severance pay balance had been liquidated as of July 1994, VA 
again began to withhold his VA compensation benefits toward 
recoupment of severance pay in 1997; they alleged that the 
total amount of compensation benefits wrongly recouped, and 
therefore owed the veteran, was $9,500.  They also argued 
that VA should not have recouped any severance pay for his 
left knee disability, since that disability had been rated as 
noncompensable by his service.  The veteran and his wife 
challenged the accuracy and consistency of the March 1996 and 
June 1996 audit reports of his compensation payments, 
reiterating earlier contentions that the audits erroneously 
showed the distribution of compensation payments toward 
sources other than his severance pay balance prior to 1989, 
and that the June 1996 audit report did not reflect payments 
received by the veteran in March, April and May of 1989.  
They also alleged that the audit reports were inconsistent 
with the Hines inquiry, and they averred that VA somehow 
created an overpayment in February 1989.  The veteran did not 
dispute the amount owed on his loan guaranty debt, but 
alleged that although that debt was liquidated by March 1990, 
VA continued to hold him responsible for the full amount. 

After careful review of the evidence on file, the Board 
concludes that the disability severance pay the veteran 
received from service has been properly and completely 
recouped, and that no outstanding balance is owed the 
veteran.  As the veteran's discharge and consequent severance 
pay of $19,850.40 were based on his bilateral knee disability 
and not his tinnitus, VA wrongfully recouped that portion of 
the veteran's compensation payable for tinnitus and for his 
dependents for the period from September 1983 to January 
1989.  As the Hines inquiry makes clear, however, VA 
corrected this error in February 1989 by readjusting the 
veteran's severance pay and loan guaranty debt balances, 
applying a portion of the amounts owed the veteran for his 
tinnitus (including the additional amounts for dependents) 
toward his loan guaranty debt and disbursing the remaining 
amounts due the veteran directly to him in the form of two 
checks for $1,582 and $2092; this resulted in an increase in 
the veteran's severance pay balance because the portion of 
the VA compensation erroneously recouped toward that balance 
was redistributed instead to the veteran and to his loan 
guaranty debt.  The inquiry shows, however, that VA 
thereafter recouped too little VA compensation toward the 
veteran's severance pay balance until August 1996, and that 
the veteran's severance pay balance was manually reduced in 
error by $10,224 in May 1989.  As a consequence, the 
veteran's severance pay balance was mistakenly recorded as 
liquidated as of July 1994.  The veteran was provided with 
audits in March 1996 and June 1996 which explained the data 
provided in the Hines inquiry.

The March 1996 audit showed that, as of February 1996, a 
balance of $10,224 remained on the veteran's severance pay 
balance, and that $724 (representing four payments of $181 
each for the period from February 1989 to May 1989 not 
applied to his severance pay or loan guaranty debt balance) 
was listed as paid directly to the veteran.  The June 1996 
audit, which accounted for each check actually issued the 
veteran since 1983, showed that no checks for $181 were 
issued for February 1989 to May 1989, and indicated that a 
severance pay balance of $9,500 remained; the audit obviously 
determined that since the $724 owed the veteran was not 
actually disbursed, it had been applied instead to his 
severance pay balance.  In any event, the audits show that, 
as of May 1996, the veteran was entitled to a total of 
$38,856 in VA compensation benefits, that he was paid a total 
of $23,813.42, that a total of $4,692.18 had been applied to 
his loan guaranty debt (including interest on that debt), and 
that a total of either $9,626.40 (March 1996 audit report) or 
$10,350.40 (June 1996 audit report) had actually been 
withheld and applied toward his severance pay balance; as 
will be discussed further below, the discrepancy between the 
March 1996 and June 1996 audit reports is immaterial.  After 
careful review of the data contained in the Hines inquiry, as 
well as the appropriate rates of payment due the veteran 
pursuant to appendix B of the Veterans Benefits 
Administration Manual M21-1 for September 1983 to May 1996, 
the Board finds no error in the March 1996 and June 1996 
audit reports, and concludes that those reports accurately 
and completely account for the data contained in the Hines 
inquiry.
 
The veteran and his wife, while they do not challenge the 
data in the Hines inquiry, have challenged the accuracy of 
the March 1996 and June 1996 audit reports on several 
grounds.  However, while they allege that the VA audit 
reports do not accurately account for the data in the Hines 
inquiry because they show distribution of compensation 
benefits toward sources other than the veteran's severance 
pay balance prior to 1989, the Board notes that the VA audit 
reports do not purport to show that compensation payments for 
tinnitus and for the veteran's dependents were actually 
received by the veteran or applied toward his loan guaranty 
debt prior to February 1989, but rather describe how those 
benefits were retroactively distributed to correct the 
erroneous withholding of the entire amount of compensation 
due the veteran.  Moreover, while the veteran and his wife 
nevertheless insist that the VA audit reports must be 
inaccurate, because the Hines inquiry purportedly shows that 
VA never retroactively redistributed his benefits, the Board 
notes that the veteran was clearly informed in February 1989 
that a portion of the compensation benefits owed to him would 
be retroactively applied toward his loan guaranty debt.  The 
Board additionally notes that the VA audit reports completely 
account for the distribution of the total amount of benefits 
due the veteran.  Although the veteran's wife has submitted 
an audit based on her interpretation of the Hines inquiry, as 
her audit is based on a false premise, namely that VA never 
retroactively redistributed the veteran's VA compensation 
benefits and that his severance pay balance of $5969.40 in 
September 1988 was therefore liquidated as of July 1994, the 
Board concludes that her audit is inaccurate and lacks 
probative value.  In essence, the veteran and his wife appear 
to have misinterpreted the Hines inquiry and the VA audits.  

The Board notes that the veteran and his wife have also 
claimed that the June 1996 audit in particular is inaccurate 
because it failed to show receipt by the veteran of checks 
for $181 for March, April and May of 1989, and because it 
shows that he was issued a check for $36 which, they claim, 
he never received.  The Board notes, however, that their 
statements are based on the recollection of events occurring 
more than 5 year in the past, and that the veteran has not 
adduced any evidence showing that he in fact received the 
three checks for $181 each in 1989, or that he did not 
receive a check for $36 in 1990.  Under the circumstances, 
the Board concludes that the June 1996 VA audit report is of 
greater probative value with respect to questions involving 
the receipt or nonreceipt of checks for the period from 
September 1983 to May 1996 than the recollections of the 
veteran and his wife.  See Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  In addition, although the veteran and his 
wife challenge the failure of the audit reports to recognize 
the full number of the veteran's dependents for the period 
from March 1986 to January 1988, the Board concludes that the 
audit reports contain no error in this regard since, until 
the July 1997 hearing officer's decision, the veteran was not 
in fact entitled to any additional amount for his dependents 
for that period.

Accordingly, the Board finds the numerous arguments raised by 
the veteran and his wife concerning the accuracy of the March 
1996 and June 1996 VA audits to be unpersuasive, and 
concludes that the VA audit reports are an accurate and 
complete interpretation of the Hines inquiry, and accurately 
show that a severance pay balance of $9,500 remained as of 
May 1996.

The record reflects that VA commenced recoupment of the 
veteran's compensation benefits toward his severance pay in 
August 1996, and that a July 1997 VA hearing officer decision 
determined that the veteran was entitled to $3,805 for the 
period from March 1986 to January 1988; VA applied that 
amount directly toward the veteran's severance pay balance in 
December 1997.  In March 1999, VA recouped $115 toward the 
veteran's severance pay balance, following which that balance 
was considered liquidated.  For the period from June 1996 to 
April 1999, therefore, the total amount of VA compensation 
benefits due the veteran was $16,676, the net amount of VA 
compensation benefits actually paid to the veteran was 
$7,176, and the amount of VA compensation benefits recouped 
to offset the receipt of disability severance pay was $9,500.  
For the period from September 1983 to April 1999, therefore, 
the total amount of VA compensation benefits due the veteran 
was $55,532, the net amount of VA compensation benefits 
actually paid to the veteran was $30,989.42, the amount of VA 
compensation applied to the veteran's loan guaranty debt 
(including interest) was $4,692.18, and the amount of VA 
compensation benefits recouped to offset the receipt of 
disability severance pay was $19,850.00.  Accordingly, the 
record clearly shows that the veteran's severance pay balance 
was liquidated as of April 1999, and that no outstanding 
balance is owed to the veteran.

The Board notes that the March 1996 audit report indicates 
that a total of $9,626.40 had been recouped toward the 
veteran's severance pay balance, but that the June 1996 audit 
report indicates that $10,350.40 had been recouped, a 
difference of $724.  As discussed previously, while the May 
1996 audit report showed that $724 had been paid to the 
veteran for February 1989 to May 1989, the June 1996 audit 
report applied the $724 toward the veteran's severance pay 
balance, since that amount was never issued to the veteran.  
Therefore, the $9,500 recouped toward the veteran's severance 
pay balance for the period from June 1996 to March 1999 
reduced that balance to $0.  Alternatively, if only $9,626.40 
had been recouped as of June 1996, then VA would owe the 
veteran $724 as of June 1996, but the veteran would owe VA 
$724 as of April 1999, because of the difference between the 
amount of the veteran's severance pay received ($19,850.40) 
and the amount of VA compensation actually recouped 
($9,626.40 plus $9,500).  Accordingly, under either 
calculation, the record clearly shows that the veteran's 
severance pay has been completely recouped, with no 
outstanding balance owed the veteran. 

The Board notes that the veteran has requested a waiver of 
his severance pay balance.  The receipt of disability 
severance pay, however, may not be waived.  10 U.S.C.A. 
§§ 1174(h)(2), 1212(c) (West 1991); see Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The veteran has also argued that 
VA was prohibited from concomitantly recouping VA 
compensation toward severance pay and his loan guaranty debt 
but has notably not cited any authority to that effect; the 
Board is unaware of any law or regulation which supports his 
position.  The veteran has also contended that VA erred in 
recouping compensation benefits for his left knee disability, 
because his service assigned a noncompensable evaluation for 
the absent portion of his left medial meniscus.  The Board 
notes, however, that his service assigned a 10 percent 
evaluation for bilateral patellofemoral degeneration, in 
addition to the absence of a portion of the left medial 
meniscus, and that his discharge was based on bilateral knee 
disability.  Moreover, the calculation of the severance pay 
owed the veteran was not based on the evaluations assigned 
his knee disabilities by his service, but rather on twice his 
base pay multiplied by his years in service.  10 U.S.C. 
§ 1212(a) (1982).  Therefore, VA properly recouped the 
compensation payable for both knee disabilities.  The Board 
lastly notes that the veteran and his wife have alleged that 
the VA audits and the May 1997 hearing transcript are rife 
with inaccuracies, and that tampering with the documents in 
his claims files has occurred.  The Board notes, however, 
that neither the veteran nor his wife has identified any 
specific inaccuracies or explained how any such claimed 
inaccuracies would affect the outcome of the instant appeal.  
Moreover, the Board has considered the veteran's contentions 
regarding alleged tampering of documents in the claims file, 
but finds his contentions to be meritless.


ORDER

The Board having determined that the veteran's military 
severance pay has been completely and properly recouped by 
VA, without any outstanding balance owed the veteran, the 
appeal is denied.


REMAND

Briefly, the veteran contends that the evaluations currently 
assigned his right and left knee disabilities do not 
accurately reflect the severity of those disabilities.  The 
record reflects that the veteran was afforded VA examinations 
in August 1997 and June 1999, at which times no evidence of 
knee instability was identified.  The Board notes, however, 
that at his July 1999 hearing before the undersigned, the 
veteran reported experiencing symptoms including giving way 
and locking of both knees.  In addition, the veteran was 
evaluated later in July 1999 at the Battle Mountain Clinic, 
at which time he demonstrated bilateral lateral knee 
instability on evaluation.  Moreover, while the August 1997 
and June 1999 VA examiners made findings with respect to 
bilateral knee pain and tenderness, neither examiner 
adequately assessed functional loss due to pain, and neither 
examination included testing to identify the extent of any 
right or left knee weakness, fatigability or incoordination.  
Under the circumstances, the Board concludes that additional 
VA examination of the veteran's bilateral knee disability is 
warranted.

The Board also notes that several X-ray studies on file 
document the presence of bilateral knee degenerative joint 
disease.  The Board points out that the VA General Counsel 
has issued a precedential opinion (VAOPGCPREC 23-97 (July 
1997)) holding that a claimant who has arthritis and 
instability of the knee may be rated separately under 
diagnostic codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  The provisions of this opinion are 
potentially relevant to the instant case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, to include the Battle 
Mountain Clinic, who may possess 
additional records pertinent to his 
claims.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records, to 
specifically include from the Battle 
Mountain Clinic, which have not 
already been obtained. 

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected right and left 
knee disabilities.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  The extent of any 
right or left knee instability or 
subluxation should be noted.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and to identify the 
specific excursions of motion 
accompanied by pain, if any.  The 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  

The physician should also provide an 
opinion concerning the impact of the 
veteran's right and left knee 
disabilities on his ability to work.  
The veteran's claims files, 
including a copy of this REMAND, 
must be made available to the 
examiner for review.  The 
examination report is to reflect 
that a review of the claims files 
was made.  The examination report 
must be typed. 

3.  Thereafter, the RO should review 
the claims files and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue of entitlement to increased 
ratings for right and left knee 
disabilities, to include 
consideration of VAOPGCPREC 23-97, 
if applicable.  In readjudicating 
the veteran's claims, the RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case for all issues in 
appellate status and inform the veteran of any issue with 
respect to which further action is required to perfect an 
appeal.  The veteran should be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

